DETAILED ACTION   

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 3, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciubotaru et al. (20170346149).
With regard to claim 1, Ciubotaru et al. disclose a method for transducing a qubit signal (for example, see figs. 1, 2), the method comprising: 
receiving, by a suspended crystalline transducer (the crystal device 10 comprises a crystal magneto-electric cell 16, wherein the crystal magneto-electric cell 16 functioning as a suspended crystalline transducer because the crystal magneto-electric cell 16 forming on the opening as shown in fig. 2 below. Although the applicant uses terms different to those of Ciubotaru et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.), the qubit signal in microwave form (for example, see paragraph [0098] or claim 4); 
converting, by the suspended crystalline transducer (16), the qubit signal from microwave form to acoustic form (for example, see paragraph [0088]), wherein the converting is in response to oscillation of the suspended crystalline transducer at a tuning frequency (for example, see paragraph [0093]); and 
in response to the suspended crystalline transducer converting the qubit signal to acoustic form, storing, by a suspended crystalline structure (a crystal structure 15 formed on a membrane A, as indicated in fig. 2 below, functioning as a suspended crystalline structure for storing at least the qubit signal in acoustic form), the qubit signal in acoustic form in the suspended crystalline structure (15). 

    PNG
    media_image1.png
    345
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    229
    530
    media_image2.png
    Greyscale

With regard to claim 3, Ciubotaru et al. disclose the suspended crystalline transducer (16) comprises a piezoelectric material (18, fig. 1) overlay of a second suspended crystalline structure (a crystal structure 17 forming on the opening as shown in fig. 2 above, functioning as a second suspended crystalline structure).
With regard to claim 10, Ciubotaru et al. disclose inherently swapping the qubit signal between the suspended crystalline transducer (16) and the suspended crystalline structure (15) when the suspended crystalline transducer oscillates at the tuning frequency (for example, see paragraph [0093]).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciubotaru et al. (20170346149) in view of Lal et al. (2018/0164432).
With regard to claim 4, Ciubotaru et al. do not clearly disclose the piezoelectric material comprises Aluminum Nitride.
However, Rothberg et al. disclose the piezoelectric material comprises Aluminum Nitride. (for example, see paragraph [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Ciubotaru et al.’s device to have the piezoelectric material comprises Aluminum Nitride as taught by Lal et al. in order to achieve a high resonance efficiency for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciubotaru et al. (20170346149) in view of Rothberg et al. (11,311,274).
With regard to claim 8, Ciubotaru et al. do not clearly disclose the suspended crystalline transducer and the suspended crystalline structure each comprise silicon.
However, Rothberg et al. disclose the suspended crystalline transducer (410) and the suspended crystalline structure (408) each comprise silicon. (for example, see column 20, lines 41 – 45, fig. 4).

    PNG
    media_image3.png
    370
    795
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Ciubotaru et al.’s device to have the suspended crystalline transducer and the suspended crystalline structure each comprise silicon as taught by Rothberg et al. in order to facilitate design and control of the transducer behavior for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
6.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciubotaru et al. (20170346149) in view of Smeys et al. (8,222,065).
With regard to claim 9, Ciubotaru et al. disclose the suspended crystalline transducer and the suspended crystalline structure are disposed in a silicon substrate (12, fig. 1), but Ciubotaru et al. do not clearly disclose a single crystal silicon layer of a silicon-on-insulator substrate.
However, Rothberg et al. disclose a single crystal silicon layer of a silicon-on-insulator substrate. (for example, see claim 9 disclose a single crystal silicon layer of a silicon-on-insulator SOI).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Ciubotaru et al.’s device to have a single crystal silicon layer of a silicon-on-insulator substrate as taught by Smeys et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
Allowable Subject Matter
7.	Claims 2, 5 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	 Claims 2, 5 – 7 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as a plurality of suspended crystalline acoustic shield structures are disposed in a geometric design around the suspended crystalline transducer and the suspended crystalline structure to isolate the qubit signal in acoustic form as recited in claim 2, providing alternating polarity electrical signals via a plurality of conductors that are electrically coupled in an interleaved pattern to the piezoelectric material overlay of the second suspended crystalline structure to generate an oscillation at the tuning frequency as recited in claim 5, the suspended crystalline transducer comprises a second suspended crystalline structure and a plurality of conductors overlaying the second suspended crystalline structure; the plurality of conductors are configured to form a plurality of capacitive features; during transduction, the plurality of capacitive features oscillate at the tuning frequency to generate a changing capacitance; and the qubit signal in microwave form is generated based on the changing capacitance as recited in claim 6.




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826